 Case 10-04439               Doc 123        Filed 06/26/19 Entered 06/26/19 13:41:24       Desc Main
                                             Document     Page 1 of 13


                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MINNESOTA

In re:                                                                  Jointly Administered under
                                                                        BKY 08-45257

Petters Company, Inc., et al,                                           BKY 08-45257

                               Debtors.

(includes                                                               Court File Nos.:
Petters Group Worldwide, LLC;                                           08-45258
PC Funding, LLC;                                                        08-45326
Thousand Lakes, LLC;                                                    08-45327
SPF Funding, LLC;                                                       08-45328
PL Ltd., Inc.;                                                          08-45329
Edge One LLC;                                                           08-45330
MGC Finance, Inc.;                                                      08-45331
PAC Funding, LLC;                                                       08-45371
Palm Beach Finance Holdings, Inc.)                                      08-45392

                                                                        Chapter 11 Cases
____________________________________                                    Judge Kathleen H. Sanberg

Douglas A. Kelley, in his capacity as the                               ADV 10-04439
PCI Liquidating Trustee for the PCI
Liquidating Trust,

                               Plaintiff,
v.

Home Federal Savings Bank,

                               Defendant.


     ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT


At Minneapolis, Minnesota, June 26, 2019.



NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 06/26/2019
Lori Vosejpka, Clerk, by LH




                                                        1
    Case 10-04439         Doc 123      Filed 06/26/19 Entered 06/26/19 13:41:24        Desc Main
                                        Document     Page 2 of 13


          On March 4, 2019, the Court heard oral argument on Plaintiff’s Partial Motion for

Summary Judgment. Eric Lopez Schnabel and J. David Jackson appeared for Plaintiff. Kevin

Hofman appeared for Defendant. On March 11, 2019, the Court ordered supplemental briefing.1

Responses were filed and the motion was submitted for decision on April 1, 2019.

          The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157(b)(1) and 1334, Fed. R. Bankr. P. 7001, and Local Rule 1070–1. This is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2)(H). Venue in this Court is proper pursuant to 28

U.S.C. §§ 1408 and 1409.

                                                 Introduction

          This adversary proceeding arises out of the Petters’ Ponzi scheme orchestrated by

Thomas J. Petters (“Petters”) and his associates. On October 10, 2010, Liquidating Trustee

Douglas A. Kelley (“Plaintiff”) filed suit against Home Federal Savings Bank (“Defendant”)

seeking to avoid and recover three transfers made from Petters Company, Inc. (“PCI”) to

Defendant totaling $266,250.00 (the “Transfers”).

          Plaintiff moves for partial summary judgment on claims for constructive fraud under the

Minnesota Uniform Fraudulent Transfers Act (“MUFTA”) and the Bankruptcy Code.2 Plaintiff

alleges the Transfers were made for lack of reasonably equivalent value while PCI was insolvent.

Defendant opposes Plaintiff’s motion, arguing that genuine issues of material fact preclude

summary judgment.

          For the reasons discussed below, Plaintiff’s motion is granted because there are no

material facts in dispute and Plaintiff is entitled to judgment as a matter of law.




1
    Dkt. 111.
2
    Counts IV and VI through VIII of the Second Amended Complaint. Dkt. 93.

                                                       2
    Case 10-04439       Doc 123       Filed 06/26/19 Entered 06/26/19 13:41:24                   Desc Main
                                       Document     Page 3 of 13


                                 Background and Procedural History

I.      Petters’ Ponzi Scheme

        Briefly, between 1994 and 2008, Petters and his associates orchestrated a Ponzi scheme

through PCI and its affiliates.3 Over many years, Petters and his associates falsely represented

that PCI was in the business of diverting consumer electronic goods to big-box retailers in order

to induce loans to finance fictitious purchase order transactions.4 In exchange for the loans, PCI

and its affiliates issued promissory notes secured by the consumer goods supposedly being

purchased.5 Instead of using loan proceeds to purchase consumer goods for sale to retailers, the

proceeds were used to pay other investors, to pay those assisting with the Ponzi scheme, and to

pay for Petters’ extravagant lifestyle.6 By the time the fraud was uncovered and the scheme

ended in 2008, PCI had entered into nearly 4,000 promissory notes with at least 153 private

investors, in a total amount exceeding $2 billion dollars.7

II.     The Vlahos Loans

        In January 2008, Petters asked Dean P. Vlahos (“Vlahos”), one of Petters’ longstanding

private investors, for a loan.8 In order to make the loan to Petters, Vlahos borrowed $6 million

dollars from Defendant.9 Vlahos entered into a promissory note with Defendant for $6 million

dollars evidencing his obligation to repay Defendant on the loan (the “Vlahos Note”).10 As




3
  The Honorable Judge Susan R. Nelson of the United States District Court for the District of Minnesota recently
provided a detailed background of the Ponzi scheme in Kelley v. Kanios, Case No. 18-cv-823 (SRN/SER), 2019 WL
2193163 (D. Minn. May 20, 2019).
4
  See generally United States v. Petters, 663 F.3d 375 (8th Cir. 2011).
5
  Pl.’s Mem., Dkt. 101, Ex. 1 at 546:21–549:1.
6
  Pl.’s Mem., Dkt. 101, Ex. 2 at 105:18–25, Ex. 3 at 722:25–726:7, 748:13–15, Ex. 4 at 39:21–40:5, 84:21–85:10,
Ex. 5 at 3217:24–3218:2.
7
  Pl.’s Mem., Dkt. 101, Ex. 6 at ¶ 9.
8
  Vlahos Decl., Dkt. 105 at ¶ 3.
9
  Dkt. 93 at ¶ 33 (Second Am. Compl.); Dkt. 98 at ¶ 33 (Answer); Vlahos Decl., Dkt. 105 at ¶ 4.
10
   Dkt. 93 at ¶ 35; Dkt. 98 at ¶ 35; Pl.’s Mem., Dkt. 101, Ex. 8 at ¶ 44.

                                                       3
     Case 10-04439       Doc 123        Filed 06/26/19 Entered 06/26/19 13:41:24                      Desc Main
                                         Document     Page 4 of 13


additional security, Vlahos pledged to Defendant shares of uBid.com Holdings, Inc., that Petters

Group Worldwide (“PGW”) had earlier pledged to him.11

         On January 28, 2008, Vlahos received a note from PGW due and payable on August 28,

2008 (later extended to October 27, 2008 ) (the “PGW Note”) in exchange for the loan of

$6,000,000.12 Vlahos also received a personal guaranty from Petters and a Pledge Agreement

dated January 2, 2008 (“Pledge Agreement”).13 At PGW’s request, the funds were transferred

from Vlahos’s bank account with Defendant to an account belonging to PCI.14

III.     The Interest Payments

         PCI made three cash payments to Defendant: $113,750 on May 8, 2008 and $113,750 on

August 1, 2008 for interest due on the Vlahos Note for the months of April and July 2008.15 On

September 2, 2008, PCI transferred to Defendant $38,750 for prorated interest due on the Vlahos

Note.16 Defendant does not contest that it received the Transfers.17

IV.      Receivership Order and Second Amended Plan of Liquidation

         On October 6, 2008, Judge Ann Montgomery of the United States District Court for the

District of Minnesota appointed Plaintiff, Douglas Kelley, as the equity receiver for PCI and its

affiliates (the “Receivership Order”).18 On October 11, 2008, Plaintiff, through his authority as

receiver, filed for Chapter 11 relief on behalf of PCI.19 He was then appointed as the Chapter 11

Trustee. This adversary proceeding was one of over 300 filed.


11
   Id.
12
   Dkt. 93 at ¶ 34; Dkt. 98 at ¶ 34; Pl.’s Mem., Dkt. 101, Ex. 8 at ¶ 44 & Ex. D; Vlahos Decl., Dkt. 105 at ¶¶ 4–5.
13
   Id.
14
   Dkt. 93 at ¶ 36; Dkt. 98 at ¶ 36; Pl.’s Mem., Dkt. 101, Ex. 8 at ¶ 44 & Ex. W.
15
   Pl.’s Mem., Dkt. 101, Ex. 8 at ¶¶ 45–46 & Ex. X; Vlahos Decl., Dkt. 105 at ¶¶ 8–9.
16
   Id. This prorated interest became due when the Vlahos and PGW Notes were extended in August 2008.
17
   Def.’s Resp., Dkt. 105 at 3–4. It is undisputed that PCI received the proceeds of the PGW Note. Pl.’s Mem., Dkt.
101, Ex. 8 at ¶¶ 43, 45, 58. It is also undisputed that none of the funds loaned by Vlahos, including proceeds of the
loan under the PGW Note, were used to acquire consumer goods to sell to big-box retailers. Id. at ¶ 43.
18
   See generally In re Petters Co., Inc., No. 08-45257 (Bankr. D. Minn.).
19
   Id.

                                                          4
     Case 10-04439      Doc 123        Filed 06/26/19 Entered 06/26/19 13:41:24           Desc Main
                                        Document     Page 5 of 13


         The Court turns to the instant summary judgment motion.

                                            Standard of Review

         Federal Rule of Civil Procedure 56, made applicable to this adversary proceeding by

Federal Rule of Bankruptcy Procedure 7056, provides that “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”20 “[M]ere allegations, unsupported by

specific facts or evidence beyond the nonmoving party’s own conclusions, are insufficient to

withstand a motion for summary judgment.”21 Once the movant has made its showing, the

burden shifts to the non-moving party, who must establish that there are specific and genuine

issues of material fact warranting a trial.22 In ruling on a motion for summary judgment, courts

“view the record in the light most favorable to the nonmoving party and afford that party all

reasonable inferences.”23

                                                  Discussion

         Plaintiff moves for partial summary judgment on its claims for constructive fraud under

the Bankruptcy Code and MUFTA. Minnesota law provides the substantive basis for Plaintiff’s

claims while the Bankruptcy Code provides the federal procedural mechanism for Plaintiff to

invoke MUFTA.

         Under Minnesota law, a claim for constructive fraud does not require a showing of intent,

unlike actual fraud.24 A constructive fraud claim can be established when a party shows that the

debtor made transfers without receiving reasonably equivalent value and that the debtor was




20
   Fed. R. Civ. P. 56(a); Fed. R. Bankr. P. 7056.
21
   Thomas v. Corwin, 483 F.3d 516, 527 (8th Cir. 2007).
22
   Celotex Corp. v. Catrett, 477 U.S. 316, 324 (1986).
23
   In re Patch, 526 F.3d 1176, 1180 (8th Cir. 2008).
24
   Minn. Stat. § 513.44(a)(2); Finn v. Alliance Bank, 806 N.W.2d 638, 645 (Minn. 2015).

                                                        5
     Case 10-04439       Doc 123        Filed 06/26/19 Entered 06/26/19 13:41:24                      Desc Main
                                         Document     Page 6 of 13


insolvent or became insolvent due to the transfers.25 Those transfers may be avoided under

MUFTA.26

         The Bankruptcy Code authorizes Plaintiff to avoid transfers made by PCI prior to the

petition date to the extent such transfers are fraudulent within the meaning of state fraudulent

transfers law—here, MUFTA.27 In addition, Plaintiff may avoid transfers made within two years

before the petition date if PCI received less than reasonably equivalent value and was

insolvent.28 Finally, Plaintiff may recover property transferred by PCI to the extent such

transfers are avoided under Section 548 of the Bankruptcy Code.29 Thus, Plaintiff is authorized

to avoid the Transfers if they are fraudulent under MUFTA or the Bankruptcy Code.

I.       Reasonably Equivalent Value

         In the motion, Plaintiff argues that PCI did not receive reasonably equivalent value—and

in fact received no value—in exchange for the Transfers. PCI and Defendant were not in privity

and PCI was not a party to either the Vlahos Note or the PGW Note. PCI made the interest

payments owed by Vlahos on the Vlahos Notes to Defendant.

         Defendant admits that PCI received no direct consideration from Defendant for the

Transfers.30 Instead, Defendant argues that the Transfers either reduced PCI’s debt to Vlahos or

PGW, so a question of fact exists about whether PCI received an indirect benefit sufficient to

show reasonably equivalent value. At oral argument, Defendant admitted that there is no debt




25
   Minn. Stat. § 513.45; Kelley v. Associated Bank (In re Petters Co.), 548 B.R. 551, 565 (Bankr. D. Minn. 2016)
(citing Finn, 860 N.W.2d at 645). Additionally, MUFTA deems transfers fraudulent if made by a debtor for lack of
reasonably equivalent value and if the debtor intended to incur, or believed (or reasonably should have believed) that
the debtor would incur, debts beyond the debtor’s ability to pay as they come due. Minn. Stat. § 513.44(a)(2)(i).
26
   Minn. Stat. § 513.47.
27
   11 U.S.C. § 544(b).
28
   11 U.S.C. § 548(a)(1)(B).
29
   11 U.S.C. § 550(a).
30
   Def.’s Resp., Dkt. 105 at 7.

                                                          6
     Case 10-04439       Doc 123       Filed 06/26/19 Entered 06/26/19 13:41:24                    Desc Main
                                        Document     Page 7 of 13


instrument or other documentation evidencing a debt between PCI and PGW or between PCI and

Vlahos that could have been reduced by the Transfers.31

         Payment made in satisfaction of an antecedent debt can constitute reasonably equivalent

value under MUFTA. But payments made solely for the benefit of a third party, such as a

payment to satisfy a third party’s debt, do not provide reasonably equivalent value to a debtor.32

In cases where the immediate benefit from a transfer is indirect and identifiable to a non-debtor

third party, the burden “shifts to the transferee to show that the debtor received a cognizable

indirect benefit.”33 Any such indirect benefit received by a debtor must have been tangible and

of concrete economic value.34

         Because PCI received no direct benefit from Defendant in exchange for the Transfers, the

Court must determine if PCI received a cognizable indirect benefit for the Transfers.

         Defendant argues that the relationships between PCI, PGW, and Vlahos present “the

distinct possibility that PCI received an economic benefit when PCI made payments to Home

Federal.” 35

         First, Defendant asserts that PCI received reasonably equivalent value when it made the

Transfers to Defendant for Vlahos’s benefit because it received a reduction of its debt to Vlahos.

The only evidence in support of Defendant’s position is the Declaration of Dean P. Vlahos (the

“Vlahos Declaration”). The Vlahos Declaration asserts that when PCI made the Transfers,

Vlahos then credited PCI by reducing what PCI owed him for the funds he had wired.36



31
   Dkt. 108 at 34:2–6, 35:13, 42:6–11 (Mar. 4, 2019).
32
   Leonard v. Mountainwest Fin. Corp. (In re Whaley), 229 B.R. 767, 775 (Bankr. D. Minn. 1999) (citing In re
Bargfrede, 117 F.3d 1078, 1080 (8th Cir. 1997)).
33
   Id.
34
   Id.
35
   Def.’s Resp., Dkt. 105 at 7 (“[T]he Trustee has done nothing more than show that PCI received no consideration
directly from Home Federal.”).
36
   Vlahos Decl., Dkt. 105 at ¶¶ 8–9.

                                                        7
     Case 10-04439        Doc 123        Filed 06/26/19 Entered 06/26/19 13:41:24                      Desc Main
                                          Document     Page 8 of 13


Regardless of what Vlahos said he did, the evidence is to the contrary. It was PGW that directed

the loan proceeds to be wired directly to PCI from Vlahos’s bank account with Defendant.37 The

fact that the funds were wired to an account held by PCI does not change the legal relationship

between PGW and Vlahos. The only debt instruments and documentation are with PGW—not

PCI.38 The Vlahos Declaration admits that his loan was to PGW.39 PGW, not PCI, provided the

security for the PGW Note.40 When the parties amended the PGW Note, the amendment was

between PGW and Vlahos and involved the same collateral and personal guaranty.41

         Further, Vlahos’s Chapter 7 petition and schedules list a promissory note from PGW as

personal property; they do not list any debt obligation of PCI to Vlahos.42 PGW’s bankruptcy

schedules list Vlahos as a secured creditor and provide a description matching the PGW Note.43

Vlahos’s “belief” that PCI had an obligation to him is contradicted by all available evidence.

There is simply no evidence that PCI owed a debt to Vlahos that could have been reduced by

making the Transfers to Defendant.

         Defendant’s next argument is that PCI received an indirect benefit because the Transfers

reduced Vlahos’s obligation to Defendant, which reduced PGW’s obligation to Vlahos, which

then reduced a receivable that PCI owed to PGW. In support of its position, Defendant cites a

schedule titled “Interest Receivable due from Petters Company Inc.” attached to PGW’s proof of

claim against PCI (the “PGW Schedule”).44 A line item dated June 1, 2008 bears the description




37
   Id. at ¶ 7.
38
   Dkt. 108 at 34:2–6, 35:13 (Mar. 4, 2019).
39
   Vlahos Decl., Dkt. 105 at ¶¶ 4–5, 7 (“On the loan by me to PGW . . . .”).
40
   See supra notes 12–13.
41
   Vlahos Decl., Dkt. 105 at ¶¶ 10–12.
42
   Dkt. 117, Ex. D. Although Schedule F lists PCI twice, it is for “notice only” purposes and PCI is not listed as a
creditor. Id.
43
   Dkt. 117, Ex. B.
44
   Dkt. 117, Ex. G at 4.

                                                           8
     Case 10-04439      Doc 123        Filed 06/26/19 Entered 06/26/19 13:41:24                   Desc Main
                                        Document     Page 9 of 13


“*PCI Payment to D Vlahos” in the amount of “(113,750.00).”45 Defendant claims the line item

corresponds to PCI’s May 8, 2008 interest payment to Defendant. But the June 1 line item, and

the PGW Schedule in general, never reference Defendant and only shows a transfer to Vlahos.46

Further, the PGW Schedule dates do not match the dates of the Transfers.47 Defendant argues

that a second reduction credited on August 1 corresponds to the August 1, 2008 interest

payments.48 But the “apply date” for this line item is April 30, 2009 and the amount paid does

not correspond to the Transfers.49

         Defendant attributes the PGW Schedule’s omissions of the Transfers to incomplete and

sloppy recordkeeping while at the same time relying on the PGW Schedule to support its

argument that PCI received an indirect benefit for the Transfers. Defendant provides no other

evidence that PCI received an indirect benefit from PGW for the Transfers.

         Defendant admits there are no debt instruments or other documents evidencing a debt

between PCI and PGW that could have been reduced by the Transfers.50 Moreover, PGW’s

former controller testified at PCI’s confirmation hearing that the $6 million dollars PGW

borrowed from Vlahos was used to pay off accrued interest that PGW owed to PCI on a running

loan balance.51 The PGW Schedule is insufficient to show the type of tangible and concrete

indirect benefit required for reasonably equivalent value.

         In response to the Court’s order for supplemental briefing52 as to language in the Plan

referencing the Vlahos transactions in this adversary proceeding, Defendant argues that PCI and


45
   Id.
46
   See generally Dkt. 117, Ex. G.
47
   Id. The dates of the Transfers are May 8, August 1, and September 2, 2008.
48
   Id. at 4.
49
   Id. The amount paid is $178,208.33.
50
   Supra note 31.
51
   Dkt. 117, Ex. L at 202:25–203:2.
52
   Dkt. 111. The supplemental briefing was requested because the Plan had language regarding substantive
consolidation. See infra note 54.

                                                        9
     Case 10-04439       Doc 123        Filed 06/26/19 Entered 06/26/19 13:41:24                     Desc Main
                                        Document      Page 10 of 13


PGW were operationally one entity (alter egos) and, as such, the benefit to PGW from the

Transfers is also a benefit to PCI. At oral argument, Defendant admitted that PCI and PGW are

separate entities and should be held separately accountable.53 The supplemental brief is the first

time Defendant asserts that the Court should ignore PCI’s and PGW’s corporate separateness.

Because the Court’s order for supplemental briefing did not invite new legal arguments and,

given Defendant’s now inconsistent legal positions, the Court declines to entertain Defendant’s

alter-ego and horizontal veil piercing arguments.54

         Finally, because the immediate benefit from a transfer is indirect and identifiable to a

third party, the burden to show PCI received a cognizable indirect benefit shifts to Defendant.

Defendant has failed to show the tangible and concrete benefit required for reasonably equivalent

value and has, therefore, failed to meet its burden.

         In conclusion, PCI did not receive any direct nor indirect benefit for the Transfers. Thus,

PCI did not receive reasonably equivalent value for the Transfers to Defendant.

II.      Solvency

         Plaintiff argues there are no genuine issues of material fact that PCI was insolvent at the

time of the Transfers. Plaintiff’s expert forensic accountant, Theodore Martens, concluded after

an exhaustive investigation that PCI was insolvent no later than December 31, 1996 and

remained so until the Petters’ Ponzi scheme collapsed in 2008.55 Throughout the duration of the

Ponzi scheme, Martens found that PCI’s liabilities exceeded its assets ranging from at least $6.5



53
   Dkt. 108 at 42:18–22 (Mar. 4, 2019) (“We’re not saying that this is a situation where the defendant tried to say,
well, they’re one and the same entity. Home Federal’s never taken that position that they’re alter egos.”).
54
   The Plan substantively consolidated the PGW Estate with the previously substantively consolidated PCI Estate
solely for administrative purposes. The Plan did not affect or constitute a waiver of the mutuality requirement for
setoff under Section 553 of the Bankruptcy Code. All claims and causes of action belonging to the Chapter 11
Trustee to avoid transfers of property of any of the Debtors, including this adversary proceeding, were preserved and
unaltered by the Plan. In re Petters Co., Inc., No. 08-45257, Dkt. 3305 at ¶¶ 6.1–6.2, 7.
55
   Pl.’s Mem., Dkt. 101, Ex. 7 at ¶ 9, Ex. 8 at ¶ 47.

                                                         10
     Case 10-04439      Doc 123       Filed 06/26/19 Entered 06/26/19 13:41:24                  Desc Main
                                      Document      Page 11 of 13


million dollars at the end of 1996 to as much as $3.25 billion dollars by June 2008.56 Defendant

does not present any evidence to the contrary, but argues that there is no evidence of insolvency

for the particular date of each Transfer. Thus, Defendant argues, Plaintiff can only presume

insolvency. The Court disagrees.

          Martens’s conclusions in the solvency report are based on evidence produced from a

thorough forensic accounting investigation.57 His conclusions are not based on a Ponzi scheme

presumption.58 In light of Martens’s solvency report, and in the absence of any evidence

produced by Defendant to the contrary, the Court determines that PCI was insolvent at all

relevant times.59 Plaintiff has established insolvency as a matter of law.

         Thus, Plaintiff has proven that the Transfers were not made for reasonably equivalent

value and were made at a time when PCI was insolvent. Plaintiff has met his burden of proof on

Counts IV, VI, VII, and VIII of the Second Amended Complaint and is entitled to partial

summary judgment.

III.     Prejudgment Interest

         Plaintiff asserts that he is entitled to prejudgment interest at Minnesota’s statutory 10%

per annum prejudgment interest rate calculated from January 11, 2017, which is the date of

Plaintiff’s settlement demand made at the parties’ mediation conference.60 In a different Petters’

adversary proceeding, this Court recognized the lack of binding Eighth Circuit authority on

whether federal or state law governs an award of prejudgment interest in a case involving




56
   Pl.’s Mem., Dkt. 101, Ex. 7 at ¶¶ 17, 20.
57
   See Kelley v. Kanios, 2019 WL 2193163, at *5, *13 n.16.
58
   The Court acknowledges that under Minnesota law, insolvency cannot be presumed merely by the existence of a
Ponzi scheme. Finn, 860 N.W.2d at 648–49.
59
   See generally Kelley v. Kanios, 2019 WL 2193163, at *5, *13 n.16.
60
   Minn. Stat. § 549.09.

                                                      11
     Case 10-04439       Doc 123       Filed 06/26/19 Entered 06/26/19 13:41:24                    Desc Main
                                       Document      Page 12 of 13


overlapping federal and state law claims.61 Under federal or state law, an award of prejudgment

interest rests in the court’s discretion.62 Courts routinely award prejudgment interest whenever

damages lawfully due are withheld so as to compensate the prevailing party for the true costs of

money damages incurred, promote settlement, and to avoid a defendant’s unjust enrichment.63

         Defendant does not address the issue of prejudgment interest.

         The Court agrees with Plaintiff that Minnesota law governs the prejudgment interest rate

for this adversary proceeding. Here, MUFTA provides the substantive basis for Plaintiff’s

requested relief on his constructive fraud claims whereas the Bankruptcy Code provides the

federal procedural mechanism for Plaintiff to invoke Minnesota law. The District of Minnesota

reached the same conclusion in two recent Petters’ clawback proceedings.64

         Minnesota law provides for a 10% annual interest rate for all damage awards over

$50,000, subject to limited exceptions inapplicable in this adversary proceeding.65 Prejudgment

interest is calculated “from the time of the commencement of the action or . . . the time of a

written notice of claim.”66 Due to an intervening stay in this adversary proceeding, Plaintiff only

seeks an award of prejudgment interest calculated from January 11, 2017, which is when

Plaintiff made a settlement demand to Defendant at the mediation conference held pursuant to

this Court’s order.67

         The Court finds that Plaintiff is entitled to an award of prejudgment interest from

Defendant at the statutory rate of 10% per annum from January 11, 2017 until final judgment is


61
   Kelley v. Boosalis, Adv. No. 10-4247, Dkt. 49 at 7 (Bankr. D. Minn. Oct. 19, 2016). This Court previously
declined to decide whether federal or state law would govern an award of prejudgment interest because it remained
unclear whether the Trustee would recover under Minnesota or federal law. Id. at 10.
62
   Kelley v. Boosalis, No. 18-cv-868 (SRN/TNL), 2018 WL 6433161, at *2 (D. Minn. Dec. 7, 2018).
63
   Kelley v. Kanios, 2019 WL 2193163, at *23 (citing Kelley v. Boosalis, 2018 WL 6433161, at *2, *4).
64
   Kelley v. Kanios, 2019 WL 2193163, at *22–23; Kelley v. Boosalis, 2018 WL 6433161, at *3–4.
65
   Minn. Stat. § 549.09, subd. 1(c).
66
   Id., subd. 1(b).
67
   Dkt. 40.

                                                       12
     Case 10-04439        Doc 123       Filed 06/26/19 Entered 06/26/19 13:41:24                  Desc Main
                                        Document      Page 13 of 13


entered.68 Defendant points to no exceptional circumstances justifying a different outcome and

failed to address the issue of prejudgment interest in its briefing. The amount of actual

prejudgment interest will need to be determined at trial, as there is not yet a final judgment.

                                                   Conclusion

           For the reasons stated above, Plaintiff’s motion is granted. Plaintiff has shown as a

matter of law that PCI did not receive reasonably equivalent value for the Transfers and that PCI

made the Transfers while insolvent.

                                                      Order



IT IS ORDERED:

       1. Plaintiff’s Motion for Partial Summary Judgment is GRANTED.

       2. Judgment in favor of Plaintiff will be entered on

           Counts IV,VI, VII and VIII of the Second Amended Complaint.

       3. Plaintiff shall confer with Defendant and schedule a Status Conference with the Court.




                                                     /e/ Kathleen H. Sanberg
                                                     _________________________________
                                                     KATHLEEN H. SANBERG
                                                     UNITED STATES BANKRUPTCY JUDGE




68
     See Kelley v. Kanios, 2019 WL 2193163, at *22–23; Kelley v. Boosalis, 2018 WL 6433161, at *3–4.

                                                        13
